DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the line density and darkness in FIGS 4-7 is of inadequate quality for clear reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 7, 8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 13, and 17, Applicant recites “optional” limitations.  This phrasing renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following “optionally” will not be considered.  Appropriate corrections are required.
Regarding claims 7 and 8, Applicant has drafting the claims in such a manner that Examiner is unable to decipher the intended meaning or scope of each claim.  It is not readily apparent what Applicant means by “values of a metric” or how these values “describe the dynamics for different operational parameters” or even how a singular component would have “different operational parameters for the wind turbine.”
Turning to the instant Specification, Examiner notes that “metric” is found exactly 6 times within the Specification as filed.  Of these six instances, only the last is of any use, and even its use is extremely limited.  On page 3 of the Specification as filed, Applicant states “[t]he metric values may include at least one of maximum, minimum, and mean values.”  Thus, Examiner concludes that “values of a metric” and “metric values” are interchangeable, as evidenced by the Specification, and that these “values” are a minimum and/or maximum value associated with an operational parameter of the wind turbine.  Claim 8 depends from claim 7 and is therefore rejected for at least the same reasons.
For purposes of examination, claim 7 will be interpreted as requiring a constraint based upon minimum and maximum values for an associated operational parameter.
Claim 8 is further rejected under §112(a) and (b) because the specification, while being enabling for a threshold determined by applying a scaling factor OR adding/subtracting an operational margin, does not reasonably provide enablement for determining a threshold by applying a scaling factor AND adding/subtracting an operational margin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In support of this finding, Examiner would direct attention to page 3 of the Specification as filed.  There, in lines 19-24, Applicant establishes alternative means for determining a threshold value, but does not disclose or even suggest that the determination requires both means.  For purposes of examination, claim 8 will be examined as if it recited “applying a scaling factor to the values of the metric; OR adding or subtracting an operational margin to the values of the metric.”
In addition to the above, it remains unclear how the threshold value is determined by “adding or subtracting an operational margin to the values of the metric” when “the values of the metric” are themselves threshold values.  For example, a maximum generator speed is a threshold; going above this speed is generally avoided because it tends to reduce the operational life of the generator.  It is therefore unclear how one would “add or subtract an operational margin” to this threshold to get “a threshold value” representative of “at least one behavioral constraint.”  Clarification is required.  
For purposes of examination, Examiner will interpret the claim such that “an operational margin” reflects a range in which a component can operated (e.g., an operational range of generator RPM) and such that “adding or subtracting [the] operational margin” provides the “threshold value,” the “threshold value” being the opposing “metric value” on the range defining the “operational margin.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0106107 (“Spruce”), as best understood by Examiner.
Regarding claim 1, Spruce discloses:
A method for controlling a wind turbine, the method comprising: 
predicting behavior of one or more wind turbine components (para. [0024]; generator behavior is predicted) over a prediction horizon (para. [0054] discloses use of a receding horizon) using a wind turbine model that describes dynamics of the one or more wind turbine components (para. [0048]); 
determining at least one behavioral constraint (paras. [0068-74]) associated with operation of the wind turbine, wherein the at least one behavioral constraint is determined in dependence on at least one operational parameter of the wind turbine (generator RPM output constraints are determined in dependence on generator speed and generator speed is an operational parameter; alternatively, Blade Root Bending Moments are disclosed as an auxiliary constraint based upon wind speed and wind speed is an operational parameter; notably, Blade Root Bending Moments are also dependent upon pitch angle, another operational parameter); and 
using the predicted behavior of the one or more wind turbine components in a cost function (paras. [0063], [0070]), and optimizing (Optimizer; paras. [0077-80]) the cost function subject to the at least one determined behavioral constraint (e.g., para. [0068] establishes that the cost function itself is subject to the behavioral constraints disclosed in paras. [0069-72], thus the optimization must also be subject these constraints) to determine at least one control output for controlling operation of the wind turbine (para. [0083]; Steps S8, S10, S12).
Regarding claim 2, Spruce discloses the limitations as set forth in claim 1 and further discloses: wherein predicting behavior of the one or more wind turbine components comprises predicting the at least one operational parameter over the prediction horizon (para. [0024], prediction controller provides a prediction for generator speed; para. [0052], prediction of wind speed is performed by LIDAR).
Regarding claim 3, Spruce discloses the limitations as set forth in claim 2 and further discloses: wherein the at least one behavioral constraint (para. [0072]) is determined in dependence on the at least one predicted operational parameter of the wind turbine (paras. [0073-74]).
Regarding claim 4, Spruce discloses the limitations as set forth in claim 1 and further discloses: wherein the at least one operational parameter comprises a wind condition in the vicinity of the wind turbine, incident wind speed v(t); para. [0024]).
Regarding claim 5, Spruce discloses the limitations as set forth in claim 1 and further discloses: wherein the at least one operational parameter comprises a control setting of the wind turbine,  (Blade Root Bending Moment is dependent upon pitch angle, and pitch angle comprises a control setting of the wind turbine).
Regarding claim 6, Spruce discloses the limitations as set forth in claim 1 and further discloses wherein the at least one behavioral constraint is determined based on expected dynamics of the one or more wind turbine components (implicit; Examiner notes that “expected dynamics” does not inherently require “future expected dynamics” and, therefore, the disclosure of Blade Root Bending Moment being “modeled as a function of v and u” is sufficient to implicitly disclose the constraint being based on expected dynamics of wind turbine components).
Alternatively, the constraint disclosed in paragraph [0070] may be reasonably interpreted as being determined based on “expected dynamics” of the wind turbine generator because the wind turbine generator has both a minimum and maximum rated speed.  These rated speed represent the “expected dynamics” of the generator.
Regarding claim 7, Spruce discloses the limitations as set forth in claim 6 and further discloses the expected dynamics of the one or more wind turbine components comprising values describing the dynamics for operational parameters of the component (e.g., minimum generator RPM; para. [0070]) and wherein the constraint is determined in dependence on the values (the constraint is determined, based in part, on the minimum value for generator RPM).
Regarding claim 8, Spruce discloses the limitations as set forth in claim 7 and further discloses a threshold value (maximum generator RPM) determined by adding an operational margin (i.e., the full operational range for generator RPMs) to the values of the metric (i.e., the minimum value for generator RPM).
Regarding claim 9, Spruce discloses the limitations as set forth in claim 1 but does not explicitly disclose determining the at least one behavioral constraint at each time step of the method. 
Spruce does, however, disclose in paragraph [0054] that “[a]t each time t in a rolling time series, the objective of the predictive controller … is to determine the best future sequence of pitch reference signals” to control the generator speed.  Spruce further elaborates that “[t]he control object is then reevaluated at each time sample as new information becomes available.”
Furthermore, it is well-known in the art that operational constraints may be made subject to change during operation based upon changes in measured or observed parameters.  For example, constraints may be changed dependent upon detection of a fault condition.
As such, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Spruce to include a step of determining whether the at least one behavioral constraint remains appropriate at each time step of the method for the purposes of improving control over the system in response to ever changing environmental parameters and operating conditions.
Regarding claim 10, Spruce discloses the limitations as set forth in claim 1 and further discloses applying a bandpass filter to measured wind speeds (para. [0056]) but does not explicitly disclose the use of a low-pass filter or use of the filter prior to determining the behavioral constraints.
As is understood by those skilled in the art, a bandpass filter effectively includes a low-pass filter as it blocks out frequencies above and below the specified band.  As such, Examiner finds that Spruce implicitly discloses the use of a low-pass filter.
With respect to application of the filter prior to determination of the constraints, Examiner notes that paragraph [0056] emphasizes the important of having quality predictions of the future generator speed.  Spruce further elaborates that the future generator speeds are determined based on inputs representing filtered control and wind speed values.  As such, Examiner finds that Spruce also implicitly discloses filtering prior to determination of constraints.
Regarding claim 11, Spruce discloses the limitations as set forth in claim 1 and further discloses wherein the at least one behavioral constraint associated with operation of the wind turbine comprises at least one behavioral constraint for one or more of the wind turbine components (para. [0070]).
Regarding claim 12, Spruce discloses the limitations as set forth in claim 1 and further discloses the one or more wind turbine components comprises a tower of the wind turbine, and the behavioral constraint for the tower is a maximum deflection of the tower (para. [0072]; “Tower Top acceleration, Tower Bottom Bending Moment, etc.”); and the one or more wind turbine components comprises a generator of the wind turbine, and the behavioral constraint for the generator is a maximum 30speed of the generator (para. [0070]).
Regarding claim 13, Spruce discloses the limitations as set forth in claim 1 and further discloses the at least one behavioral constraint associated with operation of the wind turbine comprises at least one behavioral constraint of operational performance of the wind turbine,
Regarding claims 14-17, Applicant recites a controller for implementing the method of claims 1-4.  As shown above, Spruce discloses the subject matter of claims 1-4.  Spruce further discloses the method being performed by a controller (“Predictive Controller 27”).  As such, Examiner finds that the rejection of claims 1-4 applies, mutatis mutandis, to the subject matter of claims 14-17.
Regarding claims 18-20, Applicant recites a wind turbine having standard components and a controller for implementing the method of claims 1-3.  As shown above, Spruce discloses the method of claims 1-3, the controller for implementing the method of claims 1-3, and furthermore discloses a wind turbine (FIG 1) having a tower (2), a nacelle (3) disposed on the tower, a rotor (6) extending from the nacelle, and a plurality of blades disposed about the rotor (5).  As such, Examiner finds that the rejection of claims 1-3 and 14-16 applies, mutatis mutandis, to the subject matter of claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not discussed above, generally relate to model-based control of wind turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832